IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                             §
PETITION OF AUGUSTUS                             § No. 90, 2016
HEBREW EVANS, JR. FOR A WRIT                     §
OF MANDAMUS                                      §

                               Submitted: March 11, 2016
                               Decided:   March 23, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                            ORDER

         This 23rd day of March 2016, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

         (1)     The appellant, Augustus Hebrew Evans, Jr., was convicted of Assault

in the Second Degree and other related offenses in 2007. Evans’ convictions were

affirmed on direct appeal.1          In 2015, following his appeal from the Superior

Court’s denial of his request for leave to file a sixth motion for postconviction

relief under Superior Court Criminal Rule 61, this Court concluded that Evans’

untimely, repetitive, and frivolous filings constituted an abuse of the judicial

process.2 We directed the Clerk to refuse any future filing from Evans related to

his criminal convictions and sentences unless the filing was accompanied by the




1
    Evans v. State, 2009 WL 367728 (Del. Feb. 13, 2009).
2
    Evans v. State, 2015 WL 7758307, at *2 (Del. Dec. 1, 2015).
required filing fee or a motion to proceed in forma pauperis in compliance with 10
Del. C. § 8803 and that motion was granted by the Court.3

          (2)   On February 26, 2016, Evans filed a petition for a writ of mandamus

that sought relief from his criminal convictions. The Senior Court Clerk issued a

notice directing Evans to show cause why his appeal should not be dismissed for

his failure to pay the required filing fee or a motion to proceed in forma pauperis

in compliance with 10 Del. C. § 8803 as required by this Court’s December 1,

2015 order.

          (3)   In his response to the notice show cause, Evans argues the merits of

his claims. Evans has not paid the required filing fee or a motion to proceed in

forma pauperis in compliance with 10 Del. C. § 8803 as required by this Court’s

December 1, 2015 order. Evans’ petition for a writ of mandamus is therefore not

approved for filing and must be dismissed.

          NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is STRICKEN and this matter is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice




3
    Id.
                                           2